Citation Nr: 1032849	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  02-11 760	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a 
fracture of the right ring finger.

2.  Entitlement to a compensable evaluation for a left bicep 
tendon tear.

3.  Entitlement to service connection for bilateral shoulder 
disorder.

4.  Entitlement to service connection for bilateral foot 
disorder.

5.  Entitlement to service connection for back disorder.

6.  Entitlement to service connection for eye problems.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for upper respiratory 
infections.

10.  Entitlement to service connection for hypercholesterolemia.

11.  Entitlement to service connection for chest ache.

12.  Entitlement to service connection for liver dysfunction.

13.  Entitlement to service connection for stomach pain and 
diarrhea.

14.  Entitlement to service connection for hernia.

15.  Entitlement to service connection for ingrown toenails.

16.  Entitlement to service connection for recurring headaches.

17.  Entitlement to service connection for hemorrhoids.

18.  Entitlement to service connection for a kidney disorder.

19.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

20.  Entitlement to service connection for joint pain and 
dysfunction, to exclude the shoulders and back.

21.  Entitlement to service connection for allergies, sinusitis, 
rhinitis, and asthma.

22.  Entitlement to service connection for tired and rundown 
feeling.

23.  Entitlement to service connection for a skin disorder, 
including cysts and tags.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to January 
1993, and additional U.S. Army Reserve (USAR) service from 
January 1993 to August 2004, including numerous periods of Active 
duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) as listed in service personnel statements dated in 
September 1993, July 1994, October 1994, September 1996, 
September 1998, September 1999, September 2000, September 2001, 
September 2003, and July 2005.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO).

In July 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.

Section 7 of the Veterans Claims Assistance Act of 2000 (VCAA) 
provides that if a claim that was denied as not well grounded 
became final between July 14, 1999, and November 9, 2000, it may 
be readjudicated under the VCAA "as if the denial or dismissal 
had not been made," provided a timely request is filed by the 
claimant or on the Secretary's own motion.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1343-44 (Fed. Cir. 2003).  If there was a request made by the 
claimant, that request had to be filed by the claimant no later 
than two years after the date of the enactment of the VCAA, i.e., 
not later than November 9, 2002.

The Board notes that the claims of entitlement to service 
connection for shoulder pain, back pain and problems, bilateral 
hearing loss, eye problems, hernia, upper respiratory infection, 
liver dysfunction, and ingrown toenails were previously denied in 
May 1999 and September 1999.  However, these claims, which were 
denied as not well grounded, became final between July 14, 1999, 
and November 9, 2000, and the Veteran requested readjudication of 
the issues prior to November 9, 2002.  As such, these issues are 
considered de novo and are, therefore, not subject to the 
requirement new and material evidence.

The Board notes that in a rating decision dated in August 2004 
the Veteran was denied entitlement to service connection for 
hemorrhoids, a kidney disorder, GERD, and joint pain and 
dysfunction.  Subsequently, additional relevant medical evidence 
was associated with the claims folder within one year and the 
claims were readjudicated in a rating decision dated in August 
2005.  As such, these claims are de novo and not subject to the 
criteria of new and material evidence.  38 C.F.R. § 3.156(b) 
(2009).

The issues of entitlement to service connection for a bilateral 
shoulder disorder; entitlement to service connection for a back 
disorder; entitlement to service connection for bilateral hearing 
loss; entitlement to service connection for tinnitus; entitlement 
to service connection for upper respiratory infections; 
entitlement to service connection for liver dysfunction; 
entitlement to service connection for stomach pain and diarrhea; 
entitlement to service connection for hernia; entitlement to 
service connection for ingrown toenails; entitlement to service 
connection for hemorrhoids; entitlement to service connection for 
recurring headaches; entitlement to service connection for kidney 
disorder; entitlement to service connection for GERD; entitlement 
to service connection for joint pain and dysfunction; entitlement 
to service connection for allergies, sinusitis, rhinitis, and 
asthma; entitlement to service connection for a skin disorder, 
including cysts and tags; and entitlement to a compensable 
evaluation for left bicep tendon tear is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral foot disorder is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.

2.  The competent medical evidence does not show that the Veteran 
currently has a visual disability other than refractive error.

3.  The objective findings of hypercholesterolemia are laboratory 
test results that are not, in and of themselves, representative 
of a disability for VA compensation purposes.

4.  It is not shown by competent medical evidence that the 
Veteran has disabilities manifested by chest ache or tired and 
rundown feeling.

5.  Ankylosis of the right ring finger is not present and the 
Veteran's right ring finger disability has not been found to be 
equivalent to an amputation.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in or aggravated 
by the Veteran's active duty military service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102, 3.159, 3.303 (2009).

2.  An eye disability was not incurred or aggravated while on 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

3.  A disability manifested by hypercholesterolemia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

4.  A chest ache disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

5.  A disability manifesting in tired and rundown feeling was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

6.  The criteria for a compensable rating for residuals of a 
fracture of the right ring finger have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5227, 5230 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, where a Veteran served 90 
days or more, and arthritis becomes manifest to a degree of 10 
percent or more within one year from date of termination of such 
service, such diseases shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air service, 
and who was discharged or released therefrom under conditions 
other than dishonorable."  The term "active military, naval, or 
air service" includes active duty, and "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. 
App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
The term inactive duty training (INACDUTRA) is defined, in part, 
as duty, other than full-time duty, under sections 316, 502, 503, 
504, or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the Veteran's Army Reserve service, service 
connection may only be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or an injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 
3.303, 3.304.  Service connection is generally not legally 
merited when a disability incurred on INACDUTRA results from a 
disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 
(1993).

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service--are 
provided by law to assist Veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve Veteran status for purposes of that 
claim.").

The United States Court of Appeals for Veterans Claims (Court) 
has also held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal 
Circuit has also recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A.  Bilateral Foot Disorder

The Veteran seeks entitlement to service connection for a 
bilateral foot disorder.  The Veteran contends that his current 
bilateral foot disorder is due to his active service.  In 
particular the Veteran contends that he injured a tendon in his 
right foot while a Reserve Officers' Training Corp Cadet in 1976 
or 1977.

As noted above, the Veteran's service treatment records do not 
reveal that the Veteran complained of, was diagnosed with, or 
treated for any foot disorder.  Upon examination at separation 
from active service in August 1992, the Veteran was not noted to 
be diagnosed with any foot disorder.

After separation from active service, in November 1995 the 
Veteran was afforded a VA Compensation and Pension (C&P) 
examination.  The Veteran's musculoskeletal system was normal on 
examination.  

The Veteran was not diagnosed with any foot disorder until 
November 17, 2003, when the Veteran was diagnosed with skin 
nodules on the left foot.  Subsequently, in March 2005 the 
Veteran was treated for plantar warts.  In July, August, and 
October 2006 the Veteran was treated for symptomatic plantar 
warts.  However, there is no indication in the claims folder that 
these disorders may be related to the Veteran's active service.

The Board finds that entitlement to service connection for 
bilateral foot pain is not warranted.  The Veteran's service 
treatment records do not reveal that the Veteran complained of, 
was diagnosed with, or was treated for any foot disorder in 
service.  After service, the Veteran was not diagnosed with any 
foot disorder until November 2003, at the earliest, more than 10 
years after separation from active service.  This is significant 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Veteran's service personnel records do not 
reveal that the veteran was on either ACDUTRA or INACDUTRA on 
November 17, 2003.  The Board notes that the Veteran's post-
service treatment records do not reveal any diagnosis of any 
damaged tendon in either of the Veteran's feet.  There is no 
indication in the claims folder that any bilateral foot disorder 
may be related to the Veteran's active service.  Lastly, the 
Board notes that pain alone does not in and of itself constitute 
a disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As the 
preponderance of the evidence is against entitlement to service 
connection for bilateral foot pain, the claim of entitlement to 
service connection for bilateral foot pain is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Eye Problems

The Veteran seeks entitlement to service connection for eye 
problems.  The Veteran contends that his current eye problems are 
due to his active service and reports that he has pain over and 
behind his left eye associated with his headaches.

The Veteran's service treatment records reveal that the Veteran 
was prescribed glasses for a refractive error and that the 
Veteran was treated for a left eye infection while in service.  
In August 1982 the Veteran was prescribed glasses after 
complaining that he was having trouble seeing the board in a 
classroom.  The Veteran was diagnosed with a refractive error and 
has been treated regularly for vision problems since August 1982.  
In November 1986 the Veteran was treated for a left eye 
infection.  Upon examination at separation from active service in 
August 1992, the Veteran was not noted to have any eye disorder 
other than refractive error.

In November 1995 the Veteran was afforded a VA C&P examination.  
Physical examination revealed no gross superficial abnormalities, 
visual fields were full, refractive error was noted, and there 
were no fundi abnormalities.  The Veteran was not diagnosed with 
any eye disorder other than refractive error.  In September 1997 
the Veteran was examined by the United States Army Reserve for 
being over the age of 40.  In the Report of Medical Examination, 
the Veteran was noted to have refractive error.  The Veteran 
reported in April 2000 the he experienced eye aches.  However, 
after examination the Veteran was not diagnosed with any eye ache 
disorder.

In April 2000 the Veteran was afforded a VA C&P examination.  The 
Veteran's pupils were round and reactive to light.  

In a treatment note dated in February 2004 the Veteran was noted 
to be diagnosed with myopia.

The Board finds that entitlement to service connection for eye 
problems is not warranted.  The Board acknowledges that the 
Veteran was treated for refractive error in service with glasses 
and that the Veteran was treated for a left eye infection in 
service.  However, upon separation from service the Veteran was 
not noted to have any eye disorder other than refractive error.  
The Veteran's post-service treatment records do not reveal any 
diagnosis of any eye disorder other than refractive error.  The 
Board notes that congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c); see Terry v. 
Principi, 340 F.3d 1378.  The Veteran's post-service treatment 
records reveal complaints of eye ache.  However, the Board notes 
that pain alone does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  In addition, Congress has 
specifically limited entitlement to service-connected benefits to 
cases where there is a current disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the 
preponderance of the evidence is against entitlement to service 
connection for eye problems and, therefore, the claim of 
entitlement to service connection for eye problems is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Hypercholesterolemia

The Veteran seeks entitlement to service connection for 
hypercholesterolemia.  The Veteran contends that his current 
hypercholesterolemia is due to his active service.

The Veteran's service treatment records reveal that the Veteran 
was found to have hypertriglyceridemia and hypercholesterolemia 
on multiple occasions.  The Veteran's service treatment records 
reveal that the Veteran was treated with a modified, low fat 
diet.  Upon examination at separation from active service in 
August 1992, the Veteran was noted to have mildly elevated 
cholesterol and triglicerides.  In September 1997 the Veteran was 
examined by the United States Army Reserve for being over the age 
of 40.  After examination, the Veteran was diagnosed with 
hypercholesterolemia.

The Veteran's post-service treatment records reveal that the 
Veteran has been consistently diagnosed with hyperlipidemia.  
After examination by a flight surgeon in November 2000 the 
Veteran was noted to have hypercholesterolemia; however, the 
physician rendered the opinion that the condition was not due to 
any exposure to any weapons grade nerve agents.

In a July 2002 treatment note the Veteran was diagnosed with 
kidney stones and was noted to have high lipids.  

The Board finds that entitlement to service connection for 
hypercholesterolemia is not warranted.  The Board acknowledges 
that the Veteran was diagnosed with high cholesterol in service 
and that the Veteran has been diagnosed with high cholesterol 
since separation from service.  However, the Board notes VA in 
public documents has noted that diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities.  See 61 
Fed. Reg. 20,440, 20,445 (May 7, 1996).  The Court has held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Therefore, as the Veteran's hypercholesterolemia 
is not in and of itself a disability for VA purposes, entitlement 
to service connection must be denied.

D.  Chest Ache

The Veteran seeks entitlement to service connection for a chest 
ache.  The Veteran contends that his current chest ache is due to 
his active service.  The Veteran's service and post-service 
treatment records do not reveal any diagnosis of any disorder 
manifesting in a chest ache.  The Veteran has submitted a 
statement from a friend, dated in March 2002, who reports that 
the Veteran suffered from a chest ache in service.

The Board finds that entitlement to service connection for a 
chest ache is not warranted.  The Board acknowledges that the 
Veteran complains of a chest ache and that the Veteran has 
submitted a statement from a friend indicating that the Veteran 
suffered from a chest ache in service.  However, the Board notes 
that pain alone does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  Congress has specifically 
limited entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, entitlement to 
service connection for a chest ache must be denied.

E.  Tired and Rundown Feeling

The Veteran seeks entitlement to service connection for tired and 
rundown feeling.  The Veteran contends that his current tired and 
rundown feeling is due to his active service.

The Veteran's service treatment records do not reveal any 
compliant, diagnosis, or treatment for any tired and rundown 
feeling disorder.  Upon examination at separation from service in 
August 1992 the Veteran was not noted to have any disorder 
causing tired and rundown.  In addition, the Veteran's post-
service treatment records do not reveal any diagnosis of any 
tired and rundown feeling disorder.

The Board finds that entitlement to service connection for tired 
rundown feeling is not warranted.  The Veteran's service and 
post-service treatment records do not reveal any compliant, 
diagnosis, or treatment for any tired and rundown feeling 
disorder.  In addition, the Board notes that pain alone does not 
in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Congress has specifically limited entitlement 
to service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).   As feeling tired and rundown is not in and of 
itself a disability for which service connection may be granted 
and the Veteran is not currently diagnosed with any disorder that 
has been reported to manifest in a tired and rundowndown feeling, 
entitlement to service connection for tired and rundown feeling 
is denied.

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed a claim in August 1999 seeking entitlement to a 
compensable evaluation for residuals of a fracture of the right 
ring finger.  The Veteran's residuals of a fracture of the right 
ring finger are currently evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5227.  The first four digits of 
that diagnostic code indicate that the schedule for evaluation of 
ankylosis or limitation of motion of single or multiple digits of 
the hand lists no rating criteria that exactly matches the 
Veteran's disability, so that the criteria for an analogous 
rating was used.  38 C.F.R. § 4.20.  The second part of that code 
indicates that Diagnostic Code 5227, which governs ankylosis of 
the ring or little finger, was used by analogy to rate the 
Veteran's residuals of a fracture of the right ring finger.

Effective August 26, 2002, during the pendency of the Veteran's 
appeal, the schedular criteria for the evaluation of finger 
disorders were revised.  See 67 Fed. Reg. 48785.  Where a law or 
regulation changes after a claim has been filed or reopened, but 
before the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most favorable to 
the appellant generally applies.  However, only the former 
criteria can be applied for the period prior to the effective 
date of the new criteria. But both the old and new criteria can 
be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

In a July 2008 notice letter, the Veteran was provided notice of 
the amended regulations.  The severity of his disability was 
considered in light of the revised regulations in a January 2009 
supplemental statement of the case.  Therefore, there is no 
prejudice to the Veteran for the Board to consider these new 
regulations in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under both old and new Diagnostic Code 5227, ring or little 
finger, ankylosis of, provides a noncompensable rating (zero 
percent) for favorable and unfavorable ankylosis.  38 C.F.R. § 
4.71a; 38 C.F.R. § 4.71a.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Effective August 26, 2002, the notes to Diagnostic Codes 5224 
through 5227 in 38 C.F.R. § 4.71a were amended to require 
consideration of "whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand."  See 67 Fed. 
Reg. 48785.

Also effective August 26, 2002, Diagnostic Code 5230, ring or 
little finger, limitation of motion, was added to the rating 
schedule and it provides a noncompensable rating for any 
limitation of motion. 38 C.F.R. § 4.71a.

In a statement from the Veteran's physician at Camp Zama, the 
Veteran was noted to be diagnosed with residuals of a fractured 
right middle finger.

In May 2006 the Veteran was afforded a VA C&P examination.  After 
examination the Veteran was diagnosed with a history of a 
fractured right ring finger.  The examiner noted that the 
fracture occurred while the Veteran was playing basketball in 
service.  The Veteran reported that the finger is achy with a 4 
out of 10 in pain with flare-ups to 10 out of 10 when the weather 
is cold and wet.  Physical tests revealed that all fingers on the 
right hand, DIP, PIP, and interosseous, are intact with good 
strength.  There were no obvious abnormalities, no contractures, 
and the Veteran was able to oppose all finders.  The Veteran's 
reflexes, strength, and sensation were all intact.

The Veteran reported in his hearing before the undersigned 
Veterans Law Judge that he had difficulty wearing rings due to 
his residuals of a right ring finger fracture.  He stated that 
the finger swells up and that he has pain in the joints.

The Board finds that entitlement to a compensable evaluation for 
residuals of a fracture of the right ring finger is not warranted 
for any period on appeal.  The Board notes that a compensable 
evaluation is not available under Diagnostic Code 5227.  In 
addition, the Board has considered Diagnostic Code 5230; however, 
a compensable evaluation is not available under that Diagnostic 
Code either.  The Board has considered whether evaluation as 
amputation is warranted and whether additional evaluation is 
warranted for resulting limitation of motion of other digits or 
interference with overall function of the hand.  The Board finds 
neither evaluation as amputation nor additional evaluation for 
limitation of motion of other digits is not warranted as there is 
no evidence that the Veteran has lost any function of the right 
ring finger or any other fingers as a result of the right finger 
due to the Veteran's residuals of a fracture of the right ring 
finger.  As such, entitlement to a compensable evaluation for 
residuals of a fracture of the right ring finger is denied.

The Board finds that this matter need not be remanded to have the 
RO refer the Veteran's claim to the Under Secretary for Benefits 
or to the Director of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for assignment of an 
extraschedular rating.  The Board notes the above determination 
is based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities, and there is no showing that 
the Veteran's disabilities reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
evaluation on an extraschedular basis, and indeed, neither the 
Veteran nor his representative have identified any exceptional or 
unusual disability factors.  See 38 C.F.R. § 3.321.  The Board 
observes that there is no showing the disability results in 
marked interference with employment.  His disabilities have not 
required any, let alone, frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Absent evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also has been considered.  However, the Board 
finds that Rice is not applicable to the current appeal because 
the Veteran has never claimed that his service connected 
residuals of a fracture of the right ring finger prevents him 
from obtaining and/or maintaining employment.  Therefore, the 
Board finds that the current decision need not consider whether 
the Veteran meets the criteria for a TDIU.

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of letters sent to the appellant 
in February 2000, January 2002, June 2003, July 2004, and May 
2005 that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the notice 
letters were not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial to 
the appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also readjudicated 
the case by way of a statement of the case issued in July 2002 
and a supplemental statement of the case issued in January 2009 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claims of 
entitlement to service connection, such error was harmless given 
that service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all pertinent VA treatment 
records.  The Veteran submitted private treatment records from 
Zama Family Practice Clinic, Straub Clinic and Hospital, Tripler 
Army Medical Center, and Dr. Y.S., and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded VA medical examinations in November 1995, April 2000, 
June 2005, May 2006, and September 2007.

The Board notes that the vetarn has not been afforded a VA 
mediacl examination regarding his reported chest ache and tired 
and rundown feeling disorders.  In determining whether the duty 
to assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran has not been diagnosed with either a 
chest ache or tired and rundown feeling disorder,  as such the 
Board finds it unnecessary to afford the veteran an examination 
regarding these issues.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for bilateral foot disorder is 
denied.

Entitlement to service connection for eye problems is denied.

Entitlement to service connection for hypercholesterolemia is 
denied.

Entitlement to service connection for chest ache is denied.

Entitlement to service connection for tired and rundown feeling 
is denied.

Entitlement to a compensable evaluation for residuals of a 
fracture of the right ring finger is denied.


REMAND

The Veteran seeks entitlement to service connection for a 
bilateral shoulder disorder; a back disorder; bilateral hearing 
loss; tinnitus; upper respiratory infections; liver dysfunction; 
stomach pain and diarrhea; hernia; ingrown toenails; hemorrhoids; 
recurring headaches; kidney disorder; GERD; joint pain and 
dysfunction; allergies, sinusitis, rhinitis, and asthma; a skin 
disorder, including cysts and tags; and entitlement to a 
compensable evaluation for a left bicep tendon tear.

The Veteran, in his testimony at a hearing before the undersigned 
Veterans Law Judge dated in July 2009, has indicated that he has 
received recent treatment for his bilateral hearing loss, 
tinnitus, liver dysfunction, toes, and kidney disorder at his 
local VA medical center.  Review of the claims folder reveals 
that no VA treatment records dated since November 2007 have been 
associated with the claims folder.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part of 
the record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, the 
AMC should attempt to obtain the Veteran's VA treatment records 
dated since November 2007.

The Board notes that under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is:  (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an event, 
injury or disease in service or has a disease or symptoms of a 
disease within a specified presumptive period; (3) an indication 
the current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to make 
a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Board notes that once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

In regard to the Veteran's claim of entitlement to service 
connection for a bilateral shoulder disorder, the Veteran was 
treated for a contusion of the right shoulder in November 1983 
while in service.  In a statement submitted by a friend of the 
Veteran, dated in March 2002, the Veteran was noted to complain 
of a clicking sound in his left shoulder while in service.  The 
Veteran's post-service treatment records reveal that the Veteran 
was diagnosed with right shoulder arthritis in April 2005; 
however, the Veteran's post-service treatment records do not 
reveal any opinion regarding the etiology of the Veteran's right 
shoulder arthritis.  As the Veteran was treated for a shoulder 
disorder in service, has submitted a statement that he had 
shoulder difficulty in service, and is currently diagnosed with a 
shoulder disorder, the Board finds that the claim of entitlement 
to service connection for a bilateral shoulder disorder must be 
remanded for an opinion to be rendered regarding the etiology of 
the Veteran's shoulder disorder.

In regard to the Veteran's claims of entitlement to service 
connection for a back disorder, the Veterans service treatment 
records reveal that the Veteran complained of rear back pain in 
November 1983 during the Veteran's period of active duty.  
However, upon examination at separation from active duty in 
August 1992 the Veteran was not noted to have any musculoskeletal 
disorders, including a back disorder.  The Veteran reports that 
he has had back pain since 1993 and that he was treated for back 
pain in June 1993.  In addition, in a statement submitted by a 
friend of the Veteran, dated in March 2002, the Veteran was noted 
have back pain while in service.  In November 1995 the Veteran 
was afforded a VA C&P examination.  After examination, the 
Veteran was diagnosed with low back pain; however, no opinion 
regarding the etiology of the disorder was provided.  The Veteran 
was again noted to have low back pain in a treatment note dated 
in May 1999.  In April 2000 the Veteran was afforded another VA 
C&P examination.  The Veteran complained of back ache.  However, 
after physical examination the Veteran was not diagnosed with any 
back disorder.  The Veteran's treatment records subsequently 
reveal that the Veteran has consistently complained of back pain 
and in a treatment note dated in August 2002, the Veteran was 
diagnosed with sacroiliac joint dysfunction with sciatica.  In a 
VA treatment note, dated in November 2004, the Veteran was 
diagnosed, in part, with chronic back pain.  In a March 2006 VA 
treatment note, the Veteran was diagnosed with degenerative joint 
disease of the lumbar spine.  However, the Veteran's post-service 
treatment records do not reveal any indication of the etiology of 
the Veteran's back disorder.  As such, the Board finds it 
necessary to remand the Veteran's claim of entitlement to service 
connection for a back disorder for an opinion to be rendered 
regarding the etiology of the Veteran's back disorder.

In regard to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the Veteran's 
service treatment records do not reveal any complaint, diagnosis, 
or treatment for any bilateral hearing loss or tinnitus.  
However, the Veteran's service treatment records from his period 
of active duty reveal that the Veteran was prescribed single 
flange ear plugs in September 1984.  The Veteran was not noted to 
have any bilateral hearing loss or tinnitus upon examination at 
separation from active duty in August 1992.  The Veteran was 
afforded a VA C&P examination in November 1995.  Audiological 
examination at the time did not reveal a bilateral hearing loss 
disability pursuant to 38 C.F.R. § 3.385.  Audiological 
examination results obtained during an examination by the USAR in 
September 1997 revealed a bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385; however, no opinion was rendered 
regarding the etiology of the Veteran's condition.  In May 2000 
the Veteran was afforded a VA C&P audiological examination.  
Results of hearing tests performed did not reveal a hearing loss 
disability pursuant to 38 C.F.R. § 3.385; however, the examiner 
diagnosed the Veteran with mild high frequency sensorineural 
hearing loss and tinnitus consistent with occupational noise 
exposure.  The examiner did not render an opinion regarding 
whether the disorders were related to the Veteran's active 
service.  The Veteran was examined by a flight surgeon in 
November 2000 and was noted to have mild hearing loss.  The 
flight surgeon rendered the opinion that the Veteran's hearing 
loss was not due to the Veteran's active service; however, the 
examiner did not provide any rationale for the opinion.  The 
Veteran reports that he was exposed to loud noise in service and 
in a statement submitted by a friend of the Veteran, dated in 
March 2002, the Veteran was noted to complain of hearing trouble 
and ringing in his ears while in service.  In a Report of Medical 
examination, dated in April 2002, audiological examination 
results did not reveal a hearing loss disability pursuant to 
38 C.F.R. § 3.385.  As the Veteran has been noted to have a 
bilateral hearing loss disability and tinnitus since separation 
from active duty, a friend of the Veteran has reported that the 
Veteran had hearing problems and ringing in his ears in service, 
and the Veteran has been treated recently for bilateral hearing 
loss and tinnitus, the Board finds it necessary to remand the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus for an opinion to be obtained 
regarding whether the Veteran's disorders were manifested in or 
are related to the Veteran's periods of active duty and/or 
ACDUTRA, or were manifested during the Veteran's periods of 
INACDUTRA.

In regard to the Veteran's claim of entitlement to service 
connection for upper respiratory infections, upon examination at 
separation from active duty in August 1992, the Veteran was not 
noted to have any upper respiratory infection.  Subsequently, in 
January 1993 the Veteran was treated for an upper respiratory 
infection.  The Veteran and a friend of the Veteran report that 
he was exposed to cigarette smoke in service.  The Veteran's 
treatment notes reveal that the Veteran was diagnosed with and 
treated for a persistent upper respiratory infection in May 1999.  
In addition, the Veteran's post-service treatment records reveal 
that the Veteran has been treated on several occasions for 
chronic cough.  As such, the Board finds it necessary to remand 
the Veteran's claim of entitlement to service connection for 
upper respiratory infections for an opinion to be rendered 
regarding whether the Veteran's persistent upper respiratory 
infection disorder was first manifested in or is related to the 
Veteran's periods of active duty and/or ACDUTRA, or manifested 
during the Veteran's periods of INACDUTRA.

In regard to the Veteran's claim of entitlement to service 
connection for liver dysfunction, the Veteran's service treatment 
records reveal that the Veteran was found to have abnormal liver 
function test results in October 1985, November 1985, October 
1978, November 1978, and November 1980.  In December 1978 the 
Veteran was noted to have hepatomegaly and liver function test 
changes.  In a service treatment record dated in September 1990 
the Veteran was noted to have normal liver function tests.  Upon 
examination at separation from active service in August 1992, the 
Veteran was not noted to have any liver dysfunction.  A VA C&P 
examination, dated in November 1995 did not reveal any liver 
enlargement.  In August 1999 the Veteran was diagnosed with a 
moderately fatty liver.  In April 2000 the Veteran was afforded a 
VA C&P examination.  The Veteran reported that the Veteran 
suffered from periodic liver dysfunction.  In November 2000, 
after examination by a flight surgeon, the flight surgeon 
rendered the opinion that the Veteran's elevated liver function 
tests were not related to any potential exposure to nerve agents 
in service.  The Veteran's post-service treatment records reveal 
that the Veteran has been consistently found to have elevated 
liver function tests and has been diagnosed with nonalcoholic 
liver disease.  However, the records do not reveal any opinion 
regarding whether the Veteran's current chronic nonalcoholic 
liver disease is related to the Veteran's in service elevated 
liver function test findings in service.  As such, the claim must 
be remanded for the Veteran to be afforded a VA C&P examination 
and for an opinion to be rendered regarding whether the Veteran's 
current liver disease first manifested in or is related to the 
Veteran's periods of active duty and/or ACDUTRA, or was first 
manifested during the Veteran's periods of INACDUTRA, 
specifically the notations of elevated liver functions in 
service.

In regard to the Veteran's claim of entitlement to service 
connection for a stomach pain and diarrhea disorder, the 
Veteran's service treatment records reveal that the Veteran was 
treated for diarrhea of unknown etiology and gastroenteritis in 
September 1987; however, upon examination at separation from 
active service in August 1992, the Veteran was not noted to have 
any stomach pain and diarrhea disorder.  In treatment notes, 
dated in September 2002 and February 2004, the Veteran was noted 
to be diagnosed with irritable bowel syndrome.  In a treatment 
note, dated in August 2004 the Veteran was diagnosed with 
intermittent diarrhea.  The Veteran has submitted a statement of 
a friend dated in March 2002 that the Veteran had frequent 
stomach problems and diarrhea in service.  As the Veteran was 
treated for diarrhea and gastroenteritis during his period of 
active service, has submitted a statement of a friend who reports 
that the Veteran had frequent stomach problems and diarrhea in 
service, and the Veteran has been diagnosed after service with 
irritable bowel syndrome and intermittent diarrhea, the Board 
finds it necessary to remand the Veteran's claim of entitlement 
to service connection for a stomach pain and diarrhea disorder 
for an opinion to be rendered regarding whether any current 
disorder manifested by stomach pain and diarrhea was manifested 
in or is related to the Veteran's periods of active duty and/or 
ACDUTRA, or first manifested during the Veteran's periods of 
INACDUTRA.

In regard to the Veteran's claim of entitlement to service 
connection for hernia, the Veteran's service treatment records 
reveal that the Veteran was treated in November 1992 for bulging 
and pain in the right groin.  The Veteran was diagnosed with a 
fibrotic inguinal ligament and was noted to not have an inguinal 
hernia.  Upon examination at separation from active duty in 
August 1992 the Veteran was not noted to have any hernia 
disorder.  After VA examination in November 1995 the Veteran was 
not noted to have any hernia.  Upon examination by the USAR in 
September 1997 the Veteran was noted to have a right inguinal 
hernia; however, no opinion was rendered regarding the etiology 
of the disorder.  After VA examination in April 2000 the Veteran 
was diagnosed with a right reducible inguinal hernia; however, no 
opinion was rendered regarding the etiology of the disorder.  
After examination by a flight surgeon in November 2000, the 
Veteran was diagnosed with a right inguinal hernia.  The flight 
surgeon rendered the opinion that the Veteran's hernia was not 
noted on examination at separation from service and, therefore, 
as a common condition, the flight surgeon could "not definitely 
make a service related connection."  Subsequent treatment 
records reveal diagnoses of right inguinal hernia; however, no 
opinion regarding the etiology of the disorder is provided.  As 
such, the Board finds it necessary to remand the Veteran's claim 
of entitlement to service connection for hernia for opinion to be 
rendered regarding whether the Veteran's hernia at least as 
likely as not manifested or is related to the Veteran's periods 
of active duty and/or ACDUTRA, or first manifested during the 
Veteran's periods of INACDUTRA. 

In regard to the Veteran's claim of entitlement to service 
connection for ingrown toenails, the Veteran's service treatment 
records reveal that the Veteran was treated for ingrown toenails 
while in service.  However, upon examination at separation from 
active duty in August 1992, the Veteran was not noted to have any 
ingrown toenail disorder.  The Veteran's post-service treatment 
records reveal that the Veteran was diagnosed with ingrown 
toenails status post surgery times two in June 2007.  The Veteran 
reported in his testimony before the undersigned Veterans Law 
Judge that he has had continued problems with his ingrown 
toenails since separation from service.  As such, the Board finds 
it necessary to remand the Veteran's claim of entitlement to 
service connection for ingrown toenails for an opinion to be 
rendered regarding whether the Veteran's current ingrown toenail 
disorder is related to the Veteran's periods of active duty 
and/or ACDUTRA, or first manifested during the Veteran's periods 
of INACDUTRA, specifically the Veteran's treatment for ingrown 
toenails.

In regard to the Veteran's claim of entitlement to service 
connection for recurring headaches, the Veteran's service 
treatment records during the Veteran's period of active duty do 
not reveal any complaint, diagnosis, or treatment for any 
headache disorder.  Upon examination at separation from active 
duty in August 1992 the Veteran was no noted to have any headache 
disorder.  In an April 2002 Report of Medical Examination 
associated with the Veteran's USAR service the Veteran was 
diagnosed with chronic headaches.  The Veteran has consistently 
reported headaches and daily use of aspirin for headaches in 
Reports of Medical History.  In a statement dated in March 2002, 
a friend of the Veteran reported that the Veteran had headaches 
in service.  The Veteran was diagnosed with headaches in November 
2004.  As such, the Board finds it necessary to remand the 
Veteran's claim of entitlement to service connection for a 
headache disorder for an opinion to be rendered regarding whether 
the Veteran's current headache disorder is related to the 
Veteran's active duty and/or ACDUTRA, or first manifested during 
the Veteran's periods of INACDUTRA.

In regard to the Veteran's claim of entitlement to service 
connection for hemorrhoids, the Veteran's service treatment 
records during the Veteran's period of active service do not 
reveal any complaint, diagnosis, or treatment for any 
hemorrhoids.  Upon examination at separation from active duty in 
August 1992 the Veteran was not noted to have any hemorrhoids.  A 
treatment record from the United States Naval Hospital in 
Yokosuka, Japan noted that the Veteran had hemorrhoids.  
Subsequent treatment notes, dated since November 2003, reveal 
that the Veteran has been diagnosed with hemorrhoids.  As such, 
the Board finds it necessary to remand this claim for an opinion 
to be rendered regarding whether the Veteran's hemorrhoids 
manifested during or are related to the Veteran's periods of 
active duty and/or ACDUTRA, or first manifested during the 
Veteran's periods of INACDUTRA.

In regard to the Veteran's claim of entitlement to service 
connection for a kidney disorder, the Veteran's service treatment 
records during the Veteran's period of active service do not 
reveal any complaint, diagnosis, or treatment for any kidney 
disorder.  In a report forwarded to USA MEDDAC-J dated in May 
2002 the Veteran was diagnosed with ureteral calculus (stone) 
suspects.  Subsequently, in a VA note dated in September 2002, 
the Veteran was reported to have had a liver/kidney stone in May 
2002.  As such, the Board finds it necessary to remand this claim 
for an opinion to be rendered regarding whether the Veteran's 
kidney disorder manifested during or is related to the Veteran's 
periods of active duty and/or ACDUTRA, or first manifested during 
the Veteran's periods of INACDUTRA.

In regard to the Veteran's claim of entitlement to service 
connection for GERD, the Veteran's service treatment records, 
during his period of active duty, do not reveal any complaint, 
diagnosis, or treatment for any GERD.  The Veteran's service 
treatment records reveal that the Veteran was treated for 
gastroenteritis in September 1987.  In a memorandum submitted by 
a physician with the Department of the Army, dated in September 
2003, the Veteran was reported to have reasonable control of 
symptoms with empiric GERD therapy.  In a treatment note, dated 
in August 2004, the Veteran was diagnosed with GERD.  In a 
treatment note from Tripler Army Medical Center, dated after 
separation from the reserves in February 2005, the Veteran was 
diagnosed with grade I GERD and it was noted that the mucosa at 
the GE-junction was erythematous.  The Veteran was diagnosed with 
mild reflux esophagitis.  The Veteran has been consistently 
diagnosed with GERD since that time.  As the Veteran was treated 
for gastroenteritis in service and is currently diagnosed with 
GERD, the Board finds it necessary to remand this claim for an 
opinion to be rendered regarding whether the Veteran's GERD 
manifested during or is related to the Veteran's periods of 
active duty and/or ACDUTRA, or first manifested during the 
Veteran's periods of INACDUTRA, specifically the Veteran's 
treatment for gastroenteritis.

In regard to the Veteran's claim of entitlement to service 
connection for joint pain and dysfunction, to exclude the 
shoulders and back, upon examination at separation from active 
duty in August 1992, the Veteran was not noted to have any joint 
pain or dysfunction.  In a treatment note, dated in March 2002, 
the Veteran was diagnosed with a left knee injury.  In February 
2004, the Veteran was noted to be diagnosed with joint pain in 
the lower leg and upper arm.  The Veteran's post-service 
treatment records reveal multiple complaints and treatment for 
joint pain and tendonitis.  As such, the Board finds it necessary 
to remand this claim for an opinion to be rendered regarding 
whether the Veteran's joint pain and dysfunction manifested 
during or is related to the Veteran's periods of active duty 
and/or ACDUTRA, or first manifested during the Veteran's periods 
of INACDUTRA.

In regard to the Veteran's claim of entitlement to service 
connection for allergies, sinusitis, rhinitis, and asthma.  The 
Veteran contends that his current allergies, sinusitis, rhinitis, 
and asthma are due to his active service.  The Veteran has 
submitted the statement of a fellow serviceman who has indicated 
that the Veteran had difficulties with allergies while in 
service.  The Board notes that the Veteran and the Veteran's 
friend are competent to report that the Veteran experienced 
allergies in service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Veteran's post-service treatment records 
reveal that the Veteran has been diagnosed with allergies and 
allergic rhinitis.  As such, the Board finds it necessary to 
remand this claim for an opinion to be rendered regarding whether 
the Veteran's allergies, sinusitis, rhinitis, and asthma 
manifested during or are related to the Veteran's periods of 
active duty and/or ACDUTRA, or first manifested during the 
Veteran's periods of INACDUTRA.

In regard to the Veteran's claim of entitlement to service 
connection for a skin condition, including cysts and tags.  The 
Veteran contends that his current skin condition, including cysts 
and tags is due to his active service.  The Veteran's service 
treatment records reveal that the Veteran was treated for itching 
and discoloration of the neck and face in 1979 and was diagnosed 
with lichenoid dermatitis.  The Veteran's post-service treatment 
records reveal that the Veteran has been variously treated for 
facial cellulitis, sebaceous cysts, benign skin tags, viral 
warts,irritated skin, generalized sebaceous hyperplasia, nevus, 
cysts, tinea pedis, dyshidrosis, and warts.  In June 2005 the 
Veteran was afforded a VA C&P examination.  After examination the 
Veteran was diagnosed with lichenoid dermatitis and keratosis; 
however, the examiner did not render an opinion regarding the 
etiology of the Veteran's skin conditions.  In a treatment note 
dated in August 2006 the Veteran was diagnosed with multiple skin 
conditions.  The Veteran was again afforded a VA C&P examination 
in September 2007.  After examination the Veteran was noted to 
have no active skin lesions, no acne or folliculitis, no active 
dermatitis, no alopecia, and no hyperhidrosis.  The examiner 
noted that the Veteran had a scar on the left knee.  As the 
Veteran was treated in service for a skin condition, has been 
diagnosed with skin conditions during the period on appeal, and 
the examination afforded the Veteran in June 2005 was 
insufficient in that the examiner did not render an opinion 
regarding the etiology of the Veteran's skin conditions, the 
Board finds it necessary to remand this claim for an opinion to 
be rendered regarding whether the Veteran's skin conditions 
manifested during or are related to the Veteran's periods of 
active duty and/or ACDUTRA, or first manifested during the 
Veteran's periods of INACDUTRA.

The most recent VA examination evaluating the Veteran's left 
biceps tendon tear was performed in May 2006.  Since that time, 
the Veteran, in his testimony at the hearing before the 
undersigned Veterans Law Judge in July 2009, indicated that his 
left biceps tendon tear disability had become more severe since 
the May 2006 examination.  The Veteran reported that he had 
received pain treatment for the disorder two weeks prior to the 
hearing.  As such, the Board has no discretion and must remand 
this matter to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his left biceps tendon tear disability.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
after November 2007.

2.  After completion of the above, arrange 
for the Veteran to undergo an appropriate 
VA examination(s) to determine the nature, 
extent, onset and etiology of any bilateral 
shoulder disorder; back disorder; hearing 
loss; tinnitus; upper respiratory disorder; 
liver dysfunction; stomach pain and 
diarrhea disorder; hernia; ingrown toenail 
disorder; recurring headache disorder; 
hemorrhoids; kidney disorder; GERD; joint 
pain and dysfunction; allergies, sinusitis, 
rhinitis, and asthma disorder; and/or skin 
disorder found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner(s).  All indicated 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail.  The 
examiner(s) should comment on the Veteran's 
report regarding the onset and continuity 
of symptomatology, the lay statements of 
record relating to the disorders since 
service, and opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any bilateral 
shoulder disorder; back disorder; hearing 
loss; tinnitus; upper respiratory disorder; 
liver dysfunction; stomach pain and 
diarrhea disorder; hernia; ingrown toenail 
disorder; recurring headache disorder; 
hemorrhoids; kidney disorder; GERD; joint 
pain and dysfunction; allergies, sinusitis, 
rhinitis, and asthma disorder; and/or skin 
disorder found to be present is related to 
or had its onset during active service 
and/or the Veteran's periods of ACDUTRA.

In addition, the examiner should opine as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any bilateral shoulder disorder; back 
disorder; hearing loss; tinnitus; upper 
respiratory disorder; liver dysfunction; 
stomach pain and diarrhea disorder; hernia; 
ingrown toenail disorder; recurring 
headache disorder; hemorrhoids; kidney 
disorder; GERD; joint pain and dysfunction; 
allergies, sinusitis, rhinitis, and asthma 
disorder; and/or skin disorder found to be 
present first manifested during the 
Veteran's periods of INACDUTRA.  The 
rationale for all opinions expressed should 
be provided in a legible report.  

3.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature, extent and severity of his left 
biceps tendon tear disability.  The claims 
folder should be made available to the 
examiner for review before the examination.  
The examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  All indicated 
tests and studies should be performed.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

4.  Thereafter, the AMC should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal are not granted in full, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


